Citation Nr: 0711972	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  03-26 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from December 1992 to 
November 1995, and from January 1999 to February 2002.  

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the VA Regional Office in Buffalo, New York that 
denied service connection for bronchial asthma.

The case was remanded by a decision of the Board dated in May 
2006.


FINDINGS OF FACT

1.  There is competent medical evidence of record that the 
veteran had asthma that clearly and unmistakably existed 
prior to service.

2.  There is competent clinical evidence of record that pre-
existing asthma clearly and unmistakably did not increase in 
severity beyond normal progression of the disease process.


CONCLUSIONS OF LAW

1.  Asthma clearly and unmistakably pre-existed service, and 
the presumption of soundness is rebutted. 38 U.S.C.A. § 1111 
(West 2002& Supp. 2005); 38 C.F.R. §§ 3.303, 3.304(b) (2006).

2.  Asthma clearly and unmistakably was not aggravated by 
service. 38 U.S.C.A. §§ 1110, 1153 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006). 

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  As 
evidenced by the statement of the case and the supplemental 
statement of the case, the appellant has been notified of the 
laws and regulations governing entitlement to the benefit 
sought, and informed of the ways in which the current 
evidence has failed to substantiate the claim.  These 
discussions also served to inform him of the evidence needed 
to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, have been met. 38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in May 
2004, June 2006 and November 2006, the RO informed the 
appellant of what the evidence had to show to substantiate 
the claim, what medical and other evidence the RO needed from 
him, what information or evidence he could provide in support 
of the claim, and what evidence VA would try to obtain on his 
behalf.  Such notification, in conjunction with the 
statements of the case, has fully apprised the appellant of 
the evidence needed to substantiate the claim. He has also 
been advised to submit relevant evidence or information in 
his possession. 38 C.F.R. § 3.159(b).  The appellant has not 
been specifically notified regarding the criteria for rating 
any disability or an award of an effective date should 
service connection be granted, see Dingess v. Nicholson, 19 
Vet. App. 473 (2006); however, neither a rating issue nor an 
effective date question is now before the Board.  
Consequently, the Board does not find that a remand is 
necessary in this regard.

The Board would also point out that although sufficient 
notice required by the VCAA was not provided until after the 
RO initially adjudicated the veteran's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled." Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA. See also Prickett v. 
Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 2006).

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate the claim on appeal.  He was scheduled for a 
personal hearing on appeal in July2005 but failed to appeal.  
The case was remanded to the RO for further development in 
May 2006, to include VA examination.  The appellant has been 
afforded at least two VA examinations, to include medical 
opinions, and the records from private physicians whom he has 
identified have been requested.  There has been no indication 
from either the appellant or his representative that there is 
outstanding evidence that has not been considered.  The Board 
thus finds that VA does not have a duty to assist that is 
unmet and that further assistance with respect to the claim 
is not required. See 38 U.S.C.A. § 5103A (a) (2); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).



Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service. See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence (obvious or manifest) that the 
disability existed prior to service will rebut the 
presumption of soundness. 38 U.S.C.A. § 1111; 38 
C.F.R.§ 3.304(b) (2006);VAOPGCPREC 3-2003.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.306 (2006). Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.



Factual Background

The veteran's service medical records contains an entrance 
examination report dated in September 1992 in which he 
reported asthma as child.  A notation was recorded to the 
effect that he had had the last episode of such at age eight, 
and that there was no sequelae.  The veteran's lungs and 
chest were evaluated as normal and no defect in this regard 
was noted.  In Crowe v. Brown, 7 Vet. App. 238 (1994) the 
Court indicated that the presumption of soundness attaches 
only where there has been an induction medical examination, 
and where a disability for which service connection is sought 
was not detected at the time of such examination.  Thus, it 
appears that the presumption of soundness applies with 
respect to the appellant's respiratory status at service 
entrance.  The veteran now contends that while he did have 
asthma as a child prior to service, it had resolved by the 
time he reached elementary school, but was exacerbated by the 
rigors of active duty, especially physical training.

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if this requirement is met, by showing that 
the condition was not aggravated in service. See Vanerson v. 
West, 12 Vet. App. 254, 258 (1999); Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).  The Court has defined the word 
"unmistakable" as an item cannot be misinterpreted and 
misunderstood, i.e., it is undeniable." Vanerson, 12 Vet. 
App. at 258 (quoting WEBSTER'S NEW WORLD DICTIONARY 1461 (3rd 
Coll. Ed. 1988)). See also Crippen v. Brown, 9 Vet. App. 412 
(196).  The presumption of aggravation may only be rebutted 
if "there is a specific finding that the increase in 
disability is due to the natural progress of the disease." 38 
C.F.R. § 3.303(a) (2006).

The evidence reflects that despite what the appellant now 
claims, there is no indication in the service medical records 
that the asthma he reportedly had as a child reappeared 
during service.  The evidence contains extensive service 
medical records from his first and second tours of active 
duty that occasionally referenced a history of asthma, but 
showed no treatment whatsoever for the disorder.  In December 
1992, he was seen for complaints of throat pain and reported 
bronchitis, but received only a diagnosis of sore throat for 
which lozenges were prescribed.  A Fort Drum Individual 
Health and Wellness Survey dated in January 1999 noted a 
history of asthma as child but no problems currently.  He was 
treated in June 2000 and on another undated occasion for 
symptoms that include a head cold, sinus pressure, pollen 
allergy, congestion, difficulty breathing, sore throat, 
sneezing, coughing up green phlegm, headaches and blurred 
vision, but no assessment or reference to asthma was 
recorded.  During medical board proceedings in November 2001 
for disability not pertinent to this appeal, it was reported 
that he had no ongoing conditions except for complaints 
related to the back.  Physical examination disclosed 
bilateral breath sounds that were clear to auscultation.  No 
reference to asthma was noted.  

Military clinical records do indicate that upon an army 
enlistment in March 1997, the appellant was referred for 
pulmonary consultation after a history of asthma was 
reported.  A remote history of childhood asthma that was 
currently asymptomatic was noted.  It was reported that 
pulmonary function tests were interpreted as showing a small 
but not statistically significant reduction in lung function.  

The veteran underwent further consultation by an outside 
medical provider at the bequest of the military physician.  
In a report dated in April 1997, the appellant again reported 
history of asthma as a child treated with nebulizers and 
inhalers, but indicated he had had no symptoms since 
approximately age 9 or 10.  He denied frequent coughs, 
bronchitis, shortness of breath, dyspnea on exertion or 
wheezing.  He reported that he did have an episode of 'flu' 
one week prior to evaluation with associated myalgias, cough 
and scant yellow-greenish sputum that had subsequently 
resolved.  Following physical examination and spirometry 
testing, an impression was provided of small, but technically 
not significant reduction in FEV1 following exercise, 
suggestive but not diagnostic of possible mild exercise-
induced bronchospasm.  It was opined that the recent episode 
of flu/bronchitis may have played a role in the FEV1 
following exercise.  No diagnosis of asthma was recorded.  
The records do not show what transpired following this 
enlistment attempt, although the veteran was initially 
considered acceptable.  However, his DD-214 for the second 
period of active duty reflects that prior to enlistment in 
1999, he had three years and four months of inactive service.

A VA examination was conducted in March 2002 whereupon the 
veteran provided history to the effect that his asthma had 
disappeared in childhood but was reactivated when he joined 
the army and engaged in physical training.  He stated that he 
had experienced difficulty breathing and had been issued 
inhalers as a 'courtesy' during service.  The examiner noted 
that there was no official medical record of his being 
treated for this.  A normal chest examination was obtained on 
current physical examination.  Pulmonary function tests were 
reported to be consistent with mild airway obstruction both 
pre and post bronchodilator.  The examiner stated that the 
overall impression was recurrence of asthma as described.  

The record reflects that the veteran filed a claim in May 
2002 and indicated that he had asthma that was aggravated 
during his first tour of duty in 1995.

The veteran's private physician, N. H. Inhaber, M.D., 
F.R.C.P.C., wrote in September and November 2003 that the 
appellant suffered from persistent daily symptoms of asthma 
for which medication had been prescribed. 

Pursuant to the Board's May 2006 remand, the veteran was 
afforded a VA respiratory examination in November 2006 and 
provided the same history as recounted on former VA 
examination.  The claims folder was reviewed.  Following 
physical examination and survey of online medical authority 
entitled "Natural History of Asthma" relating to asthma 
beginning in childhood, the examiner stated that it was at 
least as likely as not that the veteran's current asthma and 
the episodes he described while in the military were 
consistent with the natural history of childhood asthma.  The 
examiner further opined that there was no evidence that the 
veteran's current status relating to asthma was caused, 
exacerbated or aggravated by military service

Legal Analysis

The record reflects that during active duty and upon 
enlistment for inactive duty, the veteran was consistent in 
his report of asthma pre-existing service.  The Board 
recognizes that a veteran's statement made in service 
relating to the origin or incurrence of any disease or 
injury, if against his or her own interest is of no force and 
effect if other data do not establish the fact. See 38 C.F.R. 
§ 3.304(b)(3) (2006)).  It is shown, however, that medical 
personnel at that time did not challenge his statements that 
the condition pre-existed service, nor does the post service 
medical evidence contradict his assertions.  Thus, there is 
no reason to question the veracity of the veteran's 
historical statements, or to conclude that he was not aware 
of what he was saying, or that he had cause to invent a 
history of disease without some actual precedent for such in 
his life.  The presumption of soundness upon entry into 
service may be rebutted with "contemporaneous clinical 
evidence or recorded history" in the record. See Miller v. 
West, 11 Vet. App. 345, 348 (1998).  The Board thus finds 
that the evidence on the whole rebuts the presumption of 
soundness, and clearly and unmistakably establishes a pre-
existing asthma condition.  The remaining question for 
consideration is whether such disability was aggravated in 
service beyond normal progression of the disease process. See 
VAOPGCPREC 3-2003 (July 16, 2003) (to rebut the presumption 
of sound condition, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service).

Considering the evidence of record in light of the above 
factual context and criteria, the Board finds that 
aggravation of the pre-existing asthma may not be conceded.  
The service medical records clearly show that the appellant 
did not experience any recurrence of asthma symptoms during 
either period of active duty.  On the two of three occasions 
that he was seen for respiratory symptoms, they were not 
diagnosed as asthma, nor was any medication prescribed for 
this condition.  The Board notes that pulmonary consultation 
in 1997 did indicate some slightly compromised lung function, 
but this was determined to not be statistically significant.  
Moreover, it is demonstrated that the diminished respiration 
was found on the appellant's enlistment examination for 
inactive duty and not during a period of active duty.  The 
service medical records from the appellant's second period of 
service unambiguously show that he denied asthma symptoms and 
none were voiced or noted on medical board examination in 
2001.  The Board finds that there is no indication in the 
service medical records that there was reactivation or any 
increase in severity of the pre-existing asthma.  
Additionally, when the appellant underwent VA examination in 
November 2006, the examiner unequivocally stated that asthma 
was not caused, exacerbated or aggravated by military 
service, and that his current symptoms represented no more 
than a natural progression of the pre-existing disease 
process.  Where there is a specific finding that the increase 
in disability is due to the natural progress of the disease, 
such worsening is not considered "aggravation" for VA 
compensation purposes. 38 U.S.C.A. § 1153 (West 2002 & 
Supp.2006); C.F.R. § 3.306(a) (2006).  

The evidence in its entirety thus supports a finding that the 
presumption of soundness at entrance is rebutted, that the 
veteran clearly and unmistakably had asthma prior to entering 
service and that asthma was clearly and unmistakably not 
aggravated by active duty service.  The Board points out that 
while the veteran may well believe that there is a 
relationship between currently worsening respiratory 
impairment and active military service, the overwhelming 
medical evidence of record does not support this conclusion.  
As a layperson without the appropriate medical training and 
expertise, the appellant is not competent to offer probative 
evidence on a medical matter on the basis of his assertions 
alone. See Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

For all the foregoing reasons, the Board concludes that the 
claim of service connection for asthma must be denied.  The 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt doctrine is not applicable in this 
instance. See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57.




ORDER

Service connection for bronchial asthma is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


